It seems to this court that the directing and taking bail in this suit was not authorized by the act on which it is founded, nor by any other law; and it further appears to the court that conformable to a former decision in the case, M’Coun against Hansford, as well as the general principles which regulate proceedings at common law, the declaration in this suit is materially defective, inasmuch as there is no time laid therein when the conversion was made, or when the debt accrued, or that the property demanded was lost in the space of twenty-four hours. It has indeed been urged that the expression in the act alluded to, “ without setting forth the special matter,” makes the insertion of such allegations in the declaration unnecessary. But this court does not conceive that an expression so very indefinite can authorize them to dispense with such statements in the declaration as were essential to shew that under the act the plaintiff had a right.of action, and by so doing subject the defendant to all the mischiefs attendant on pleading ore tenus. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside, that the bail be released, that the cause, be remanded to the court from whence it came for new proceedings to be had therein, to commence from the return of the original writ. And that the plaintiffs recoV’er of the defendant their costs in this behalf expended, which is ordered to be certified to the said court.